GIVAN, Justice,
dissenting.
I respectfully dissent from the majority opinion in that the holding that the Porter County Drainage Board must file an application with the Department of Natural Resources in order to clear a drainage system implies that the DNR could deny the permit. It is obvious that the welfare of the majority of the citizens and the economic use of land dictates that there must be proper drainage. On the other hand, such drainage should be accomplished with the least possible damage to the environment.
I therefore would restrict the DNR to the setting of the time of year in which the drain clearance could be accomplished. I would hold that the DNR does not have the ability to prevent the proper clearing of drainage ways.
DeBRULER, J., concurs.